Case: 13-60714      Document: 00512666648         Page: 1    Date Filed: 06/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-60714                            June 17, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
JOSE RICARDO NAVARRO-HERNANDEZ,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A076 819 268


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Navarro-Hernandez, a native and citizen of Mexico, petitions for
review of a Board of Immigration Appeals (BIA) decision dismissing his appeal
of an Immigration Judge’s (IJ) decision ordering his removal pursuant to 8
U.S.C. § 1182(a)(2)(A)(i)(I) because he had been convicted of a crime involving
moral turpitude and finding him ineligible for a waiver of inadmissibility under
8 U.S.C. § 1182(h) (commonly referred to as a “§ 212(h) waiver”). Navarro-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60714     Document: 00512666648     Page: 2   Date Filed: 06/17/2014


                                  No. 13-60714

Hernandez has abandoned any argument challenging the BIA’s discretionary
denial of his application for a § 212(h) waiver by failing to adequately brief the
issue. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004) (per curiam).
The sole issue on appeal is whether the IJ erred by denying Navarro-
Hernandez’s request for a continuance.
      Because Navarro-Hernandez is removable for having committed a crime
involving moral turpitude, we lack jurisdiction to review the final order of
removal and retain jurisdiction only to review constitutional claims or
questions of law.     See 8 U.S.C. §§ 1182(a)(2)(A)(i)(I), 1252(a)(2)(C), (D).
Navarro-Hernandez contends that the IJ deprived him of his due process rights
by denying his motion to continue for the purpose of filing a medical
examination report and hearing testimony from his wife. However, under the
facts of this case, the decision to deny a motion for a continuance is not a
constitutional claim or legal question that this court has jurisdiction to review.
See Ogunfuye v. Holder, 610 F.3d 303, 307 (5th Cir. 2010).
      Navarro-Hernandez frames his challenge to the denial of his request for
a continuance as whether the IJ violated his due process rights.              His
arguments, however, challenge the IJ’s discretionary determination regarding
whether to grant or deny a continuance. Thus, it is not subject to review by
this court. An alien cannot cloak his arguments in constitutional garb to avoid
the strict jurisdiction-stripping provision of § 1252(a)(2)(C).      Hadwani v.
Gonzales, 445 F.3d 798, 801 (5th Cir. 2006) (per curiam).
      Navarro-Hernandez’s petition for review is DISMISSED for lack of
jurisdiction.




                                        2